Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “extends substantially around the interior cavity.”  “Substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (Tissue Engineering, 2006; IDS filed 3/17/2022) in view of Bower (J Biomed Mater Res B Appl Biomater, 2018).  Ikeda discloses a bioartificial pancreas (abstract) comprising: a scaffold adapted to engage an interior wall of a blood vessel, the scaffold comprising a blood flow lumen extending longitudinally through an interior cavity of the scaffold so as to permit blood flow therethrough when the scaffold is engaged with the blood vessel (page 1802, col 1 paragraph 3; Figures 2 and 5), a cellular complex support by the scaffold and extending longitudinally within the interior cavity of the scaffold so as to be exposed to the blood flow when the scaffold is engaged with the blood vessel (page 1801, paragraph 1; Figure 2D), the cellular complex support comprising one or more regions for containing cells bordered by a thin film; and cellular complex comprising pancreatic islets (abstract; page 1802, paragraph 2) disposed in the region for containing cells, the membrane being adapted to permit oxygen and glucose to diffuse from flowing blood into the one or more regions at a rate sufficient to support the viability of the islets (abstract).  The islets may be from a human (pages 1806-1807, bridging paragraph)
Ikeda fails to teach a cellular complex support comprising a plurality of sealed pockets.
Bower teaches that microencapsulation by sealed pockets is a powerful approach to increase the efficiency of pancreatic islet transplant (abstract; page 5, Glucose stimulated insulin secretion (GSIS) and viability staining, ECM dimensional stability, and Macroencapsulation device construction; page 6, Islet implant loading and transplant; pages 8-9, Design of a nanofiber pocket for islet transplantation).  The sealed pockets are made of nanofibers (configured to permit nutrients to diffuse from flowing blood into the sealed pockets) (pages 8-9, Design of a nanofiber pocket for islet transplantation).  A suture was used to attach the pocket (page 6, Islet implant loading and transplant).
It would have been obvious to one skilled in the art at the time the invention was filed to use one or more pockets comprising the cells of Bower in order to optimize the mass transfer properties of Ikeda’s scaffold.  The motivation for this is that microencapsulation by sealed pockets is known in the art as a powerful approach to increase the efficiency of pancreatic islet transplantation.  By using sealed pockets, the efficiency of pancreatic islet transplantation will be increased.   It would have been further obvious to have specific attachment regions for the cellular complex support to attach the pockets to the scaffold.  Ikeda further fails to teach wherein the cellular complex support has a thickness from 0.30 mm to 1.0 mm when loaded with the cellular complex.  However, Ikeda teaches that the thickness of the cellular complex support is a result effective parameter (page 1801 Figure 2C). It would have been obvious to optimize the thickness of the cellular complex to improve the ability of the scaffold for islet transport.  In this way, one would find a thickness of 0.30 mm to 1.0 mm through routine experimentation. 

Claims 2, 3, 5, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (Tissue Engineering, 2006; IDS filed 3/17/2022) in view of Bower (J Biomed Mater Res B Appl Biomater, 2018) in further view of Jeong (Metal stents placement for refractory pancreatic duct stricture in children, World J Gastroenterol, 2018, 24(3), 408-414).  The relevant portions of Ikedo and Bower are given above.
Ikedo and Bower fail to teach wherein the scaffold is an expandable metal stent.
Jeong discloses expandable metal stents for placement for refractory pancreatic duct stricture in children including islet transplantation (Abstract; Materials and Methods).  Such stents are safe and effective for the management of children with refactory benign MPD strictures (page 412, last full paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use an expandable metal stent as the scaffold of Ikedo.  The motivation for this is that by using an expandable metal stent as the scaffold of Ikedo, the scaffold can be used to manage refractor pancreatic duct stricture in children.

Claims 2-7, 10-13, and 16-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (Tissue Engineering, 2006; IDS filed 3/17/2022) in view of Bower (J Biomed Mater Res B Appl Biomater, 2018) in further view of US 2014/0107280 A1 to Greene (IDS filed 3/17/2022).   The relevant portions of Ikeda and Bower are given above.
  Ikeda and Bower fail to teach a thermal or pressure bond between the attachment region and the scaffold attaching the cellular complex support to the scaffold.  
Green teaches thermal and pressure bonding is a common form of bonding between an object and a substrate (paragraphs 83-84).  Self-curing compositions bond due to application of heat or pressure to the surface of a substrate (paragraph 83). 
It would have been obvious to one or ordinary skill in the art at the time the invention was made to use a thermal or pressure bond to attach the cellular complex support to the scaffold, as these are routine mechanisms of bonding.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        

August 2, 2022